Judgments affirmed under section 542 of the Code of Criminal Procedure. Although it was error for the prosecutor to attempt to establish that the bill of particulars furnished by the defense pursuant to section 295-? of the Code of Criminal Procedure required a defendant to produce the alibi witnesses named therein at the trial and to cross-examine a defendant regarding his failure to call such witnesses, such conduct was not prejudicial in light of the proof adduced. No opinion.
Concur: Judges Desmond, Dye, Fuld, Feoessel, Van Voorhis and Burke. Taking no part: Chief Judge Conway.